   Case 2:15-cr-00289-ILRL-DMD Document 635 Filed 02/12/19 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                              CRIMINAL ACTION

VERSUS                                                NO. 15-289

ANDRE DOMINICK, LISA VACCARELLA,                      SECTION: “B”(3)
AND DEBRA BECNEL

                                 ORDER

     IT IS ORDERED that the hearing presently set for Wednesday,

February 13, 2019 at 2:00 p.m. is CANCELLED. The Court will take

the pending motions and response (Rec. Doc. Nos. 625, 626, 632)

under advisement.

     New Orleans, Louisiana, this 12th day of February, 2019.




                                 ___________________________________
                                 SENIOR UNITED STATES DISTRICT JUDGE
